538 U.S. 992
GALLEGOS-DELGADOv.UNITED STATES.CARRANZA-VELASQUEZv.UNITED STATES.LOPEZ-ESPINOZAv.UNITED STATES.BARAHONA-GALIASv.UNITED STATES.NORIEGA AKA DUENAZ DE GRANDEv.UNITED STATES.GUILLEN-RODRIGUEZ AKA CAMACHO-MUNIZv.UNITED STATES.RAMOS AKA CAMACHO-LORENZOv.UNITED STATES.ZAVALA-MARTINEZv.UNITED STATES.GOMEZ-CASTELLONv.UNITED STATES.VELASQUEZ-LARIOSv.UNITED STATES.
No. 02-9518.
Supreme Court of United States.
April 21, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C. A. 5th Cir. Certiorari denied, Reported below: 54 Fed. Appx. 794; 54 Fed. Appx. 796; 54 Fed. Appx. 795; 54 Fed. Appx. 797; 54 Fed. Appx. 797; 54 Fed. Appx. 798; 54 Fed. Appx. 798; 54 Fed. Appx. 797; 54 Fed. Appx. 797; 54 Fed. Appx. 796.